             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 1 of 8




 UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

   FEARGAL MAC CONULADH,
                                         Plaintiff,

                                                           Civil Action No. 1:18-cv-06380
                            vs
                                                           STIPULATION OF CONFIDENTIALITY
                                                           AND PROTECTIVE ORDER
   ATARI GAMEBOX LLC,
                                        Defendant




         Whereas, Defendant ATARI GAMEBOX LLC and its affiliated entities (collectively, “Atari”)
and Plaintiff FEARGAL MAC CONULADH (“Mr. Mac Conuladh”) (each a “Party”, and collectively the
“Parties”) are involved in the above-captioned litigation involving certain intellectual property and/or
proprietary information relating to, inter alia, creation of a new consumer electronics multimedia device;

         Whereas, the Parties have exchanged and/or anticipate exchanging trade secret and/or highly
confidential information during the course of discovery in this action; and

         Whereas, good cause exists for the entry of such Stipulation and Protective Order;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by, between, and
among the parties in to this Stipulation and Protective Order, through their respective counsel, as as follows:

            1. Scope of Information Covered.

                 (a)      This Stipulation and Protective Order shall cover all materials that a Party producing
such materials in the course of this litigation (the “Producing Party”) identifies as Confidential at the time of
or after production to the other Party (the “Receiving Party”), which may include materials produced in any
settlement discussion or produced in response to any discovery request (including but not limited to documents,
deposition transcripts, interrogatory responses, and responses to request for admission) in this action made to
or by any party; all information contained in those material; and all copies, excerpts, or summaries of those
materials (collectively, “Confidential Material”). The Receiving Party may use Confidential Material solely
for the purposes of this litigation and related litigation pending in the San Francisco Superior Court and the
Commercial Court of Lyon, including any and all appeals (the “Litigation”), and not for any other purpose.

                 (b)     For purposes of this Stipulation and Protective Order, a Party may designate
material/information as “Confidential” only to the extent that it constitutes data or information that is
proprietary to the Disclosing Party and not generally known to the public, whether in tangible or intangible
form, whenever and however disclosed, including, but not limited to: (i) any marketing strategies, plans,
financial information, or projections, operations, sales estimates, business plans and performance results
                                                       1
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 2 of 8



relating to the past, present or future business activities of such party, its affiliates, subsidiaries and affiliated
companies; (ii) plans for products or services, and customer or supplier lists; (iii) any scientific or technical
information, invention, design, process, procedure, formula, improvement, technology or method, patent
applications, sales, employees, investors, prospects, markets or business; (iv) any concepts, reports, data,
know-how, works-in-progress, designs, development tools, specifications, computer software, source code,
object code, flow charts, databases, inventions, information and trade secrets; and (v) any other information
that should reasonably be recognized as confidential information of the Disclosing Party. Confidential
Information need not be novel, unique, patentable, copyrightable or constitute a trade secret in order to be
designated Confidential Information. The Receiving Party acknowledges that the Confidential Information is
proprietary to the Disclosing Party, has been developed and obtained through great efforts by the Disclosing
Party and that Disclosing Party regards all Confidential Information as trade secrets.

                 (c)     Notwithstanding anything in the foregoing to the contrary, Confidential Information
shall not include information which: (i) was known by the Receiving Party prior to receiving the Confidential
Information from the Disclosing Party; (b) becomes rightfully known to the Receiving Party from a third-party
source not known (after diligent inquiry) by the Receiving Party to be under an obligation to Disclosing Party
to maintain confidentiality; (c) is or becomes publicly available through no fault of or failure to act by the
Receiving Party in breach of this Stipulation and Protective Order; (d) is required to be disclosed in a judicial
or administrative proceeding, or is otherwise requested or required to be disclosed by law or regulation,
although the requirements of paragraph 3 hereof shall apply prior to any disclosure being made; and (e)
is or has been independently developed by employees, consultants or agents of the Receiving Party
without violation of the terms of this Stipulation and Protective Order or reference or access to any
Confidential Information.

                  (d)     Confidential Information shall not include information which is disclosed (A)(i) in
confidence to a Federal, State, or local government official, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.”

             2. Designation of Discovery Material as Confidential.

                (a)     Counsel may designate as Confidential any information/material that counsel in good
faith believes contains or is derived from trade secrets or other confidential research, development, or
commercial information.

                  (b)      Any information disclosed under this Stipulation and Protective Order must be
marked “Confidential” to be considered Confidential Information. For information that is disclosed orally, in
a form that is difficult to mark, or in written form without marking, Disclosing Party shall have fifteen days
to deliver a written version of the information appropriately marked, or in the case of information that is not
amenable to written recording, a writing describing the information and designating the information as
“Confidential.”

                 (c)     Exclusions. Receiving Party, however, shall have no liability to Disclosing Party
under this Stipulation and Protective Order with respect to the disclosure and/or use of any such Confidential
Information that it can establish:

                           i.    has become generally known or available to the public without breach of this
Stipulation and Protective Order by the Receiving Party;

                                                          2
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 3 of 8




                          ii.   was known by the Receiving Party, as established by its records, before
receiving such information from Disclosing Party; or

                         iii.   has become known by or available to Receiving Party from a source other
than Disclosing Party, without any breach of any obligation of confidentiality owed to Disclosing Party to
Receiving Party's knowledge, subsequent to disclosure of such information to it by Disclosing Party.

             3. Required Disclosures. Receiving Party may disclose the Confidential Information if and to
the extent that such disclosure is required by applicable law, provided that the Receiving Party uses reasonable
efforts to limit the disclosure by means of a protective order or a request for confidential treatment at
Disclosing Party's expense and provides Disclosing Party a reasonable opportunity of at least ten (10) business
days to review the disclosure, if permitted, before it is made and to interpose its own objection to the
disclosure.

              4. Method of Designating Confidential Material.

                 (a)    Designation of Confidential Material shall be made by stamping the legend
“Confidential” on any document containing Confidential Material. Multi-paged Confidential Material that is
bound together need only be so designated on the first page. If the Confidential Material cannot be so labeled,
it will be designated Confidential in some other conspicuous manner. Any confidential designation that is
inadvertently omitted during document production may be corrected by written notice to counsel of the party
receiving the document.

                 (b)      Deposition testimony may be designated Confidential by an indication on the record
at the deposition, or by written notice of the specific pages and lines of testimony that are Confidential, within
twenty-one (21) days after receipt of the official deposition transcript. Each party shall attach a copy of any
such written notice to all copies of the deposition within its possession, custody, or control.

            5. Use of Confidential Material. Confidential Discovery Material may be disclosed only to
the following persons:

           (a) The Court in which this litigation or either of the related litigations set out above is pending
and any court to which an appeal of such litigation may lie;

              (b) The parties to this litigation, including present officers, directors, members, and other
employees of the parties, to the extent reasonably necessary for the prosecution or defense of claims in this
litigation or either of the related litigations set out above;

            (c) Outside counsel representing the parties and their support personnel whose functions require
access to such Confidential Material;

             (d) Any actual or potential non-party witness or deponent to the extent reasonably necessary, and
counsel for such witness;

             (e) Outside vendors who perform microfilming, photocopying, computer classification, or
similar clerical functions, but only for so long as necessary to perform those services;


                                                        3
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 4 of 8



              (f) Court reporters and other persons engaged in preparing transcripts of testimony or hearings
for this litigation;

            (g) Experts retained or consulted by counsel of record for assistance in the preparation or
prosecution of claims or defenses in this litigation, to the extent reasonably necessary for such experts to
prepare a written opinion or to prepare to testify or to assist counsel in this litigation;

             (h) Any other person who is so designated by order of any court, agency, or arbitration panel in
which this litigation is pending;

             (i) No Confidential Material may be disclosed to persons identified in subparagraphs (d), (g),
and (h) until they have reviewed this Stipulation and Protective Order and either (1) executed a written
agreement in the form attached hereto as Exhibit A, which executed agreements shall be maintained by
counsel of record for the disclosing party; or (2) agreed on the record at a deposition to be bound by the terms
of this Stipulation and Protective Order.

              6. Challenge of “Confidential” Designation.

            (a) If any party to this Stipulation and Protective Order should conclude that Discovery Material
should not be treated as Confidential, then it shall notify the designating party in writing and state the basis for
that conclusion.

              (b) If the designating party insists on the material being treated as Confidential Material as
specified in this Stipulation and Protective Order, it shall so notify the challenging party in writing within ten
(10) days of receipt of the challenging party’s notice. The designating party’s written notice shall specify all
reasons why confidentiality should apply to the Discovery Materials whose designation as confidential has
been challenged. The parties shall, within five (5) business days of service of the aforesaid written notice
confer concerning the objection and their dispute as to the designation. If the matter is not then resolved, the
challenging party shall have fourteen (14) days after receipt of such notice to move the court for an order that
the challenged material should not be designated as Confidential. The party that wishes the Discovery Material
to retain the Confidential designation shall bear the burden of proof in any challenge to such a designation.

              (c) The Parties agree to maintain the confidentiality of any such Confidential Material and to use
it only in the manner authorized by this Stipulation and Protective Order unless and until the Court rules that
it may be treated otherwise.

             7. No Restriction of Material Independently Obtained or Publicly Available. Nothing in
this Stipulation and Protective Order shall be deemed in any way to restrict the use of documents or
information which are lawfully obtained or publicly available to a party independently of discovery in this
litigation, whether or not the same material has been obtained during the course of discovery in this litigation
and whether or not such documents or information have been designated Confidential.

             8. Exemption for Authors, Recipients and Parties Producing Confidential Discovery
Material. Nothing in this Stipulation and Protective Order shall be deemed to prohibit disclosure of any
Discovery Material designated Confidential to such persons as appear on the face of the document to be its
author or a recipient, and nothing in this Stipulation and Protective Order shall be deemed to limit or prohibit
any manner of use of any Confidential Material by the party producing such Confidential Material.


                                                         4
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 5 of 8



             9. Obligations. The Receiving Party acknowledges that irreparable injury and damage may
result from disclosure of Confidential Information to any parties or individuals not expressly authorized under
this Stipulation and Protective Order or from utilization for any purpose other than the Litigation. Receiving
Party agrees:

                 (a)     to hold the Confidential Information in strict confidence;

                (b)      to disclose such Confidential Information only to individuals each of whom Receiving
Party warrants and represents has agreed in writing to be bound under the terms and conditions of this
Stipulation and Protective Order;

                  (c)   to use all reasonable precautions, consistent with or better than the Receiving Party's
treatment of its own confidential information of a similar nature, to prevent the unauthorized disclosure of the
Confidential Information, including, without limitation, protection of documents from theft, unauthorized
duplication and discovery of contents, and restrictions on access by other persons to such Confidential
Information; and

                 (d)     not to use any Confidential Information for any purpose other than the Litigation.

            10. Filing Confidential Discovery Material Under Seal.

             (a) Subject to the applicable Rules of Civil Procedure, Local Rules, and any other governing
authority, all pleadings and all other writings of any and every kind that are electronically filed with this Court,
the San Francisco Court, or Lyon Court that contain or refer to or disclose Confidential Material shall be filed
under seal if so permitted by the Court.

             11. No Waiver of Objections. Nothing in this Stipulation and Protective Order shall constitute
a waiver of a party’s right to object to the production of Confidential Material or to demand more stringent
restrictions upon the treatment and disclosure of any Confidential Material on the ground that it contains
particularly sensitive or proprietary information.

           12. Obligation to Act in Good Faith. The parties and their counsel agree to act in good faith
when taking any action pursuant to this Stipulation and Protective Order.

            13. No Waiver of Rights. The inadvertent or unintentional production of Confidential Material
shall not constitute an admission by the producing party and shall not waive the producing person’s rights
with respect to the propriety, materiality, relevance, or admissibility of the materials produced.

             14. Inadvertent Production of Privileged Documents. The inadvertent production of
document(s) or other material subject to the attorney-client privilege, work product doctrine or any other
privilege or immunity does not constitute a waiver. Promptly upon learning of the inadvertent disclosure,
however, the producing party must notify the receiving party of the inadvertent production and request return
or destruction of the documents. The receiving party must promptly return or confirm destruction of all copies
of such materials; but doing so shall not preclude the receiving party from seeking to compel production of
those materials, nor constitute an admission that the materials were, in fact, privileged, and the producing
party must preserve any such documents.

            15. Post-Litigation Treatment of Confidential Discovery Material. No later than thirty (30)

                                                         5
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 6 of 8



days after the expiration of the time in which an appeal may be filed or after an unappealable final resolution
or settlement of this litigation and the San Francisco litigation and Lyon litigation, any person or entity
possessing any Confidential Material shall return all such Confidential Material, including all copies, extracts,
and summaries, to the producing party, or, in lieu thereof, shall certify in writing that all Confidential Material
has been destroyed, except that counsel of record may retain for their files copies of any paper served or filed
in this litigation, including portions of any such papers that contain or disclose Confidential Material.

              16. Continuing Effect of this Stipulation and Protective Order. Neither the termination of
this litigation nor the termination of employment of any person who had access to any Confidential Material
shall relieve any person or entity from the obligations of maintaining both the confidentiality and the
restrictions on the use or disclosure of Confidential Material pursuant to this Stipulation and Protective Order.

            17. Notice of Breach.

                Receiving Party shall notify the Disclosing Party immediately upon discovery of any
unauthorized use or disclosure of Confidential Information by Receiving Party or its representatives, or any
other breach of this Stipulation and Protective Order by Receiving Party or its representatives and will
cooperate with efforts by the Disclosing Party to help the Disclosing Party regain possession of Confidential
Information and prevent its further unauthorized use.

             18. Governing Law. This Stipulation and Protective Order shall be construed, interpreted and
applied in accordance with the laws of the State of New York, excluding its conflict of law rule. The Parties
consent to the jurisdiction of the United States District Court for the Southern District of New York for all
disputes arising out of, related to, or connected with this Stipulation and Protective Order. In connection with
such disputes, the parties expressly and irrevocably waive any objection or defense of personal jurisdiction,
venue, or convenience of the forum.

              19. Miscellaneous.

                 (a)     This Stipulation and Protective Order constitutes the entire understanding between
the Parties and supersedes all prior or contemporaneous understandings and agreements, whether oral or
written, between the parties, with respect to the subject matter hereof. This Stipulation and Protective Order
can only be modified by a written amendment signed by the party against whom enforcement of such
modification is sought.

                  (b)    Any failure by either party to enforce the other party’s strict performance of any
 provision of this Stipulation and Protective Order will not constitute a waiver of its right to subsequently
 enforce such provision or any other provision of this Stipulation and Protective Order.

                   (c)   Although the restrictions contained in this Stipulation and Protective Order are
 considered by the parties to be reasonable for the purpose of protecting the Confidential Material, if any
 such restriction is found by a court of competent jurisdiction to be unenforceable, such provision will be
 modified, rewritten or interpreted to include as much of its nature and scope as will render it enforceable.
 If it cannot be so modified, rewritten or interpreted to be enforceable in any respect, it will not be given
 effect, and the remainder of the Stipulation and Protective Order will be enforced as if such provision was not
 included.

                  (d)    Any notices or communications required or permitted to be given hereunder may be

                                                         6
            Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 7 of 8



delivered by hand, deposited with a nationally recognized overnight carrier, electronic-mail, or mailed by
certified mail, return receipt requested, postage prepaid, in each case, to the address of the other party first
indicated above (or such other addressee as may be furnished by a party in accordance with this paragraph).
All such notices or communications shall be deemed to have been given and received (a) in the case of
personal delivery or electronic-mail, on the date of such delivery, (b) in the case of delivery by a nationally
recognized overnight carrier, on the third business day following dispatch and (c) in the case of mailing, on
the seventh business day following such mailing.

                  (e)    This Stipulation and Protective Order is personal in nature, and neither party may
directly or indirectly assign or transfer it by operation of law or otherwise without the prior written consent
of the other party, which consent will not be unreasonably withheld. All obligations contained in this
Stipulation and Protective Order shall extend to and be binding upon the parties to this Stipulation and
Protective Order and their respective successors, assigns and designees.

                (f)    Paragraph headings used in this Stipulation and Protective Order are for reference
only and shall not be used or relied upon in the interpretation of this Stipulation and Protective Order.



Atari Gamebox LLC                                          Feargal Mac Conuladh

By: /s/ Denver G. Edwards                                  By: /s/ Richard Mooney

Name: Denver G. Edwards                                    Name: Richard Mooney

Date: February 6, 2019                                     Date: February 6, 206



SO ORDERED:


________________________________
HON. SARAH NETBURN




                                                       7
             Case 1:18-cv-06380-SN Document 28 Filed 02/06/19 Page 8 of 8



                                                  EXHIBIT A

         I hereby acknowledge that I have received a copy of the Stipulation and Protective Order (“Order”),
entered by Feargal Mac Conuladh and Atari Gamebox LLC and its affiliates in the action entitled Feargal Mac
Conuladh v. Atari Gamebox, LLC. I have carefully read the Stipulation and Protective Order and I fully
understand the terms of the Stipulation and Protective Order. I recognize that I am bound by the terms of that
Stipulation and Protective Order, and I agree to comply with those terms. I agree, under penalty of perjury, not
to disclose information designated thereunder as “Confidential” to any person not entitled to access such
information.

        I further agree to use “Confidential” material only in connection with this litigation, and not for any
other purpose, including any business, competitive or governmental purpose or function.

       I hereby consent to the jurisdiction of this court in respect to any proceedings relative to the
enforcement of that Stipulation and Protective Order, including without limitation any proceeding related to
contempt of court.

        At the end of this litigation, or my involvement in this litigation, whichever occurs first, I will return
to counsel for the party by whom I am employed or retained all such “Confidential” material that has come
into my possession.

        Executed this _____ day of _______________, 2019.


                                                            Name
                                                            Company:
                                                            Bus. Address:
                                                            Telephone:
                                                            E-mail:


 Sworn to before me this ___
 Day of _______________, 2019


 __________________________




                                                        8
